UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 28, 2012 LML PAYMENT SYSTEMS INC. (Exact name of registrant as specified in its charter) Yukon Territory (State or other jurisdiction of incorporation) 0-13959 (Commission File Number) 98-0209289 IRS Employer Identification No.) 1680-1140 West Pender Street, Vancouver, BCV6E 4G1 (Address of principal executive offices and Zip Code) (604) 689-4440 Registrant’s telephone number, including area code Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders The Corporation’s Annual General and Special Meeting of Shareholders was held August 28, 2012 (the “Meeting”).There were 28,246,684 common shares of the Corporation entitled to vote at the Meeting, of which a total of 25,237,376 (89.35%) were represented at the Meeting either in person or by proxy. The following summarizes the results of the voting regarding the proposals which were adopted at the Meeting: 1. Proposal to elect Patrick H. Gaines, Gregory A. MacRae, David C. Cooke and Jacqueline Pace for terms expiring at the Annual General Meeting of Shareholders in 2013, as described in the Corporation’s Information Circular and Proxy Statement for the Meeting. VOTES CAST PERCENTAGE OF VOTES CAST Directors For Withheld For Withheld Broker Non-Votes Patrick H. Gaines 93.79% 6.21% Greg A. MacRae 94.90% 5.10% David C. Cooke 94.23% 5.77% Jacqueline Pace 94.90% 5.10% 2. Proposal to ratify the appointment of Grant Thornton LLP as the Corporation’s independent auditor until the Annual General Meeting of Shareholders in 2013. VOTES CAST PERCENTAGE OF VOTES CAST For Against Abstain For Against Abstain 96.25% 1.82% 1.93% 3. Proposal to continue the Corporation in the Province of British Columbia. VOTES CAST PERCENTAGE OF VOTES CAST For Against Abstain For Against Abstain Broker Non-Votes 95.06% 2.99% 1.94% ~1~ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LML PAYMENT SYSTEMS INC. /s/ Carolyn L. Gaines Carolyn L. Gaines Corporate Secretary August 29, 2012 ~2~
